By the Court.

Lumpkin, J.,
delivering the opinion.
[1.] Had the complainant charged, distinctly, the insolvency of Simon Hooks, the injunction to restrain the judgment, at Law, should have been retained. But we hold that the allegations in the bill are too vague, especially when it appears from the face of the bill itself, that in addition to the debt which is sought to be enjoined, that he is the owner of one-half of the lot of land on which he lives, the rent of which is charged to be worth fifty dollars per annum.
As to the threat, that he will become insolvent, or the ap-. *535prehension expressed, that Hooks, the plaintiff in the judgment at Law, will, by some pretended or fraudulent disposition of his property, defeat the collection of complainant’s share of- the rents, issues and profits due on the land, this is not sufficient to authorize the injunction to be retained. It is not in the power of the party to make any false or fraudulent transfer, which can effect any such purpose.